DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments/arguments submitted by the Applicant(s) on 05/25/2022.

Response to Arguments
I. Status of the Claims
2.	Claims 1-10 are still pending. 
3. 	Applicant's amendments to claims are accepted because do not introduce new matter pursuant to MPEP 2163.
4. 	The drawings filed on 05/14/2021 have been accepted.

II. Objections
5. 	Applicant's arguments with respect to the objection(s) have been fully considered and found persuasive. Therefore, the objection(s) have been withdrawn.

II. Rejections Under 35 U.S.C. 112
6. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 112(b)/second paragraph (pre-AIA ) have been fully considered and found persuasive. Therefore, the rejection(s) have been withdrawn.

III. Rejections Under 35 U.S.C. 103
7. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and found persuasive. Therefore, the rejection(s) has been withdrawn.

Reasons for Allowability / Allowable Subject Matter
8. 	Claims 1-10 are allowed.

9.	The following is an examiner's statement of reasons for allowance:

10.	The prior art of record, alone or in combination, does not anticipate, disclose and/or suggest the allowable subject matter of the independent claims. See the arguments by the Applicant(s) filed on 05/25/2022 and the application prosecution for specific novelty of the feature(s) claimed. 
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements to achieve the features of the allowable subject matter set forth in the independent claims.

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	WATANABE (Pub. No.: US 2013/0299929) teaches “A magnetoresistive element includes a first magnetic layer having an axis of magnetization perpendicular to the film surface and a fixed magnetization orientation; a second magnetic layer having an axis of magnetization perpendicular to the film surface and a changeable magnetization orientation; a first nonmagnetic layer arranged between the first and second magnetic layers; and a third magnetic layer having an axis of magnetization perpendicular to the film surface and a fixed magnetization orientation opposite that of the first magnetic layer” (Abstract).
b)	Han (Pub. No.: US 2014/0321199) teaches a “nano multilayer film of electrical field modulation type, a field effect transistor of electrical field modulation type, an electrical field sensor of switch type, and a random access memory of electrical field drive type, for obtaining an electro-resistance effect in an electrical field modulation multilayer film at room temperature” (Abstract).
c)	Campiglio (Pub. No.: US 2015/0192648) teaches “A magnetoresistance element has a pinning arrangement with two antiferromagnetic pinning layers, two pinned layers, and a free layer. A spacer layer between one of the two antiferromagnetic pinning layers and the free layer has a material selected to allow a controllable partial pinning by the one of the two antiferromagnetic pinning layers” (Abstract).

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867